                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

BANK MIDWEST, A DIVISION )
OF NBH BANK,                   )
                               )
           Plaintiff,          )
                               )                Case No.
    v.                         )
                               )
R.  F.   FISHER       ELECTRIC )
COMPANY, LLC; R. F. FISHER )
HOLDINGS, INC.; AND G & G )
LEASING, LLC,                  )
                               )
         Defendants.           )


                EMERGENCY MOTION FOR APPOINTMENT OF RECEIVER

         COMES NOW Bank Midwest, a division of NBH Bank (the "Bank" or the "Plaintiff"),

and in support of its Motion for Appointment of Receiver, states and alleges as follows:

         1.       Of even date herewith, the Bank filed its complaint against the above captioned

defendants R. F. Fisher Electric Company, LLC, a Kansas limited liability company ("RFFEC"),

R. F. Fisher Holdings, Inc., A Kansas Corporation ("Holdings"), G & G Leasing LLC ("G&G";

collectively, RFFEC, Holdings, and G&G are the "Defendants") in which, among other requests

for relief, it seeks the appointment of receiver.

         2.       The Bank hereby moves for an order pursuant to Fed. R. Civ. P. 66 and 28 U.S.C.

§ 959(b) appoint a limited receiver to take possession and control over the Bank's collateral,

which includes the Defendants' personal property, and real estate, as more specifically described

in the Complaint (the "Collateral").

         3.       This motion is supported by the Bank's Brief in Support of Motion for

Appointment of Receiver filed in conjunction herewith (the "Brief"), the Affidavit of Michael D.

Balsbaugh ("Balsbaugh Affidavit"), and the documents attached to the Complaint.
                                                    1
CORE/3000603.0079/154737674.1
           4.       To the extent Defendants contest the statements contained in the Bank's Motion

and Brief in Support, the Bank requests the right to present oral testimony at any hearing set on

this Motion.

           5.       As noted in the Complaint,1 Defendants are in default of their substantial

obligations under the Loan Documents, and the Bank, has accelerated those debts and made

demand for payment. Moreover, Defendants are have defaulted under the Standstill Agreement

and have declared their intention to cease operating as going concerns.

           6.       Absent the expedited appointment of a receiver, the Collateral will immediately

deteriorate in value as a result of Defendants' actions and will cause imminent and irreparable

harm and financial loss.

           7.       The facts set forth in the Complaint are attested to in the Balsbaugh Affidavit, a

true and correct copy of which is set forth as Exhibit 1 hereto.

           8.       Specific information regarding the Bank's proposed receiver, Cordes & Company

("Cordes"), is set forth in the September 12, 2019, letter from Cordes to undersigned counsel and

is attached hereto as Exhibit 2.

           9.       A form of order appointing a receiver is attached hereto as Exhibit 3.

           10.      The Bank requests entry of the receivership order on an emergency basis due to

the fact that Defendants have threatened to cease all operations, terminate all contracts, and send

all employees home. Any delay in the appointment of a receiver puts as risk the Bank's ability to

recover on assets that serve as its collateral including recovery of accounts receivable and other

rights of payment.




1
    All capitalized terms not specifically defined in this Motion shall have the meaning given them in the Complaint.
                                                            2
CORE/3000603.0079/154737674.1
         WHEREFORE, the Bank respectfully requests that this Court grant this Motion on an

emergency basis and appoint a receiver as requested in the Complaint, this Motion, and the

Bank's Brief, and grant the Bank any other relief deemed necessary.

                                                   Respectfully submitted,

                                                   STINSON LLP

                                                   /s/ Andrew W. Muller
                                                   Andrew W. Muller, KS #25915
                                                   1201 Walnut Street, Suite 2900
                                                   Kansas City, MO 64106
                                                   Tel. (816) 842-8600
                                                   Fax (816) 691-3495
                                                   andrew.muller@stinson.com

                                                   ATTORNEY FOR BANK MIDWEST, A
                                                   DIVISION OF NBH BANK




                                               3
CORE/3000603.0079/154737674.1
